Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawing correction filed on 11/05/2021 is accepted by Examiner.
Claims 1,3-11 and 13-17 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose a monitoring device for monitoring the occurrence of an arc discharge in a box body of a dry-etching machine configured to dry-etch a display panel, the box body comprising at least one view window, the monitoring device having a combination of  a monitoring circuit, configured to monitor the occurrence of an are discharge in the box body in real time; and a signal processing circuit, configured to process a signal transmitted by the monitoring circuit, and determine whether an abnormal are discharge occurs; wherein the monitoring circuit comprises an infrared thermal imager and at least one monitoring probe, wherein the at least one monitoring probe is arranged at the at least one view window and electrically connected to the infrared thermal imager, and the infrared thermal imager is electrically connected to the signal processing circuit as recited in claim 1. Claims 3-9 depend from allowed claim 1, they are also allowed accordingly.
 The prior art does not disclose an electrostatic chuck of a dry-etching machine configured to dry-etch a display panel, wherein the dry-etching machine comprises a box body configured to receive the display panel and a monitoring device configured for monitoring the occurrence of an are discharge in the box body, wherein the box body having a combination of the monitoring device comprises: a view window, provided at a sidewall of the box body; a monitoring circuit, configured  to monitor the occurrence of an are discharge in the box body in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

/VINH P NGUYEN/Primary Examiner, Art Unit 2867